PER CURIAM.
This is a disciplinary proceeding in which John E. Albert, an attorney of Paducah, Kentucky, is charged with two violations of the Code of Professional Responsibility. (DR2-103).
The trial committee of the Kentucky Bar Association found respondent guilty on one charge, not guilty on the other, and recommended that he be publicly reprimanded and required to pay the costs of these proceedings. Thereupon, the Board of Governors of the Kentucky Bar Association found respondent guilty and made the same recommendations to this court as were made to it by the trial committee. The respondent has not protested.
This court, being fully advised, finds the respondent guilty of violating the Code of Professional Responsibility and he is hereby publicly reprimanded. The costs of this action are assessed against him. The bond requirements of RAP 3.410 are waived.
All concur.